 Case 2:18-cv-14091-KM-JBC Document 72 Filed 07/16/20 Page 1 of 1 PageID: 688




                                        INVESTOR COUNSEL


                                                                                                 Laurence M. Rosen
                                                                                             lrosen@rosenlegal.com

                                                                  July 16, 2020


 VIA ECF

 Honorable Kevin McNulty, U.S.D.J.
 United States District Court, District of New Jersey
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07101

          Re:       Pepe v. Cocrystal Pharma, Inc. et al., Case No. 18-cv-14091-KM-JBC

 Dear Judge McNulty:

        We write jointly with Defendants’ counsel to advise the Court that the parties have
 reached a settlement in principle to resolve the entire action. We respectfully request an order
 staying the case for 30 days so that we may prepare and file preliminary approval papers.

          We are available to answer any questions that the Court may have.

                                                                  Respectfully submitted,

                                                                  /s/ Laurence M. Rosen
                                                                  Laurence M. Rosen

 cc:      All counsel of record (via ECF)




THE ROSEN LAW FIRM, P.A. ♦ ONE GATEWAY CENTER, SUITE 2600 ♦ NEWARK, NJ 07102 ♦ TEL: (973) 313 - 1887 ♦ FAX: (973) 833 - 0399
